DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on 03/24/2022 is acknowledged.  The traversal is on the ground(s) that a search of Groups I-III can be made without undue burden because a literature search for these groups would be largely coextensive and could be conducted using the same or similar search terms.  Additionally, the Applicant asserts that examining the groups separately would impose extra cost and delays due to the duplicative search and examination that would be involved.  This is not found persuasive because:
The search is not considered to encompass the same search terms because group III is not directed to any form of medical application.
“Extra cost and delays” is not a deciding factor in making a restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.

Allowable Subject Matter
Claim(s) 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 16 is objected to because of the following informalities:  the phrase, “by that measures” appears to be grammatically incorrect.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 6386038) in view of Croft (US 2003/0091203) in view of Woodall (US 6594382).
Regarding claim 16, Lewis discloses an apparatus, comprising: an input/output interface configured to sample signals from at least one acoustic sensor (6:5-17, “sensor(s) 10 …acoustic sensor commercially available”), a high-rate analog-to-digital conversion (ADC) to provide digitized acoustic data (6:41-43, “analog-to-digital (A/D) converter 31”); a processor (Fig. 2: “mapping unit 11”, “controller 12”); wherein the instructions provide for configuring the processor to: detect a sample event buffer set from the digitized acoustic data (7:2-5, “whether the object has incurred possible damage”, the occurrence of damage is the event).  Lewis does not explicitly disclose that the processor is configured to calculate in the time domain an event envelope from the sample event buffer set by taking the square root of the sum of squares of the sample event buffer set and the respective Hilbert Transforms of the sample event buffer set in the time domain.  However, Croft teaches extracting an envelope of a signal using a Hilbert transformation and the calculation of the square root of a sum of squares ([0122], [0123]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the transformation of Croft to the data of Lewis, as to provide an appropriate transformation of data (Lewis @ 6:62-63, “or other transformation”).  While Lewis does disclose determining a plurality of vector elements that form a feature vector in the time domain, calculating a Euclidean distance between the feature vector in the time domain and a set of predetermined silhouettes, and identify one of the predetermined event silhouettes for which the Euclidean distance is a minimum (13:41-67, “feature extraction unit 33”, “have the closest Euclidean distance” – the silhouette is considered to be the set of assigned weights in the neural network), neither Lewis nor Croft explicitly disclose applying vector classification to an amplitude of an event envelope in the time domain.  However,  Woodall teaches converting an acoustic envelope into a feature vector for recognition and classification (12:26-36).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the transformation of Croft to the data of Lewis, as to provide the envelope incorporation of Woodall to the data of Lewis and Croft, as to provide relevant data for classification.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 6386038) in view of Croft (US 2003/0091203) in view of Woodall (US 6594382), as applied to claim 16 above, in view of “An Acoustic Fall Detector System that Uses Sound Height Information to Reduce the False Alarm Rate” by M. Popescu et al. IEEE.  (2008) (hereinafter as Popescu).
Regarding claim 17, neither Lewis, Croft, nor Woodall explicitly disclose that the ADC is further configured to sample signals from at least one motion sensor and to provide digitized motion data.  However, Popescu teaches an acoustic motion sensor (Abstract).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the sensor of Popescu to the system of Lewis, Croft, and Woodall, as to provide an application for detecting movement.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793